Citation Nr: 1045058	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  09-09 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel




INTRODUCTION

The Veteran had over 25 years of active duty service ending with 
his retirement in January 2002.  He died in September 2007.  The 
appellant is claiming Department of Veterans Affairs (VA) 
benefits as the Veteran's widow. 
 
This matter comes  before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by a VA Regional 
Office (RO).  A notice of disagreement was received in October 
2008, a statement of the case was issued in October 2008, and a 
substantive appeal was received in March 2009.  


FINDINGS OF FACT

1.  The Veteran died in September 2007.  The Death Certificate 
lists the immediate cause of death as blunt force injuries to the 
head and chest due to motor vehicular accident.  

2.  At the time of the Veteran's death, he was service-connected 
for degenerative joint disease, lumbar spine; residuals of brain 
trauma to include headaches, amnestic disorder and insomnia; mood 
disorder; impairment of sphincter control, fecal leakage; facial 
paralysis; actinic keratosis; and bilateral hearing loss, which 
are not shown as causing or contributing to the Veteran's death.  


CONCLUSION OF LAW

The Veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.312 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

Duty to Notify

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected. In addition, the content of the section 
5103(a) notice letter will depend upon the information provided 
in the claimant's application.  Hupp v. Nicholson, 21 Vet.App. 
342 (2007).

The record shows that in a November 2007 VCAA letter, the 
appellant was informed of the information and evidence necessary 
to warrant entitlement DIC benefits.  The appellant was also 
advised of the types of evidence VA would assist her in obtaining 
as well as her own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  Although 
the November 2007 VCAA letter did not list the disabilities for 
which the Veteran was service-connected as outlined in Hupp, the 
appellant's notice of disagreement and statement submitted with 
her substantive appeal clearly indicated that she was aware of 
the disabilities for which the Veteran was service-connected and 
the evidence needed to support her claim.  Thus, as the appellant 
had actual knowledge of the requirements set out Hupp, the 
appellant is not prejudiced by the Board in proceeding with the 
issuance of a final decision in this case.  In sum, as the 
appellant is found to be clearly aware of what she needs to 
present in order to prevail in this claim, there is no reasonable 
basis to provide the appellant with additional notice regarding 
information she already knows.  Her arguments in the notice of 
disagreement and substantive appeal clearly support this finding.

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  In 
this case, the RO provided VCAA notice to the Veteran in November 
2007, which was prior to the February 2008 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini have 
been satisfied.

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  
Although the present appeal involves the issue of cause of the 
Veteran's death, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of information 
and evidence was needed to substantiate the claim, but there has 
been no notice of the types of evidence necessary to establish an 
effective date.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant has 
been prejudiced thereby).  In that regard, as the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claim for service connection for cause of the 
Veteran's death, any questions as to the appropriate effective 
date to be assigned are rendered moot. 

In sum, the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes service 
treatment records, post service private treatment records and a 
VA opinion.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to decide 
the case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

A VA opinion was done in January 2008.  38 U.S.C.A. § 5103A(d); 
38 C.F.R.  § 3.159(c)(4).  The opinion obtained contains 
sufficient information to decide the issue on appeal.  See Massey 
v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a 
another opinion is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue on appeal. 

Analysis

The appellant is claiming service connection for Veteran's cause 
of death.  In a claim of service connection for the cause of the 
veteran's death, evidence must be presented that links the fatal 
disease to a period of military service or to an already service-
connected disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.312.  Evidence must be presented showing that a 
service-connected disability is either the principal or 
contributory cause of death.  A service-connected disability is 
the principal cause of death when that disability, either singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
A contributory cause of death must be causally connected to death 
and must have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity. 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. 
§ 3.303(d).

The September 2007 death certificate lists the immediate cause of 
death as blunt force injuries to the head and chest due to a 
motor vehicular accident.  The certificate indicated that the 
Veteran was driving and failed to negotiate a slight turn at an 
intersection and his vehicle made contact with a tree at the 
driver's door.  The manner of death was determined to be an 
accident.  An autopsy was performed, which found that the Veteran 
suffered blunt force injures to the head and chest, including 
lacerations of the heart, hinge fracture of the skull, 
contusions, abrasions and lacerations of head, trunk and left 
arm, and contusion and abrasions of the right and left legs.  The 
examiner determined that cause of death was blunt force injuries 
to the head and chest due to motor vehicle accident.  

A police fatality report indicated that the Veteran was traveling 
east when he disregarded a stop sign, and ran off the south side 
of the street, striking a tree with the driver's side.  The 
vehicle came to a rest against the tree.  

At the time of his death, the Veteran was service-connected for 
degenerative joint disease, lumbar spine; residuals of brain 
trauma to include headaches, amnestic disorder and insomnia; mood 
disorder; impairment of sphincter control, fecal leakage; facial 
paralysis; actinic keratosis; and bilateral hearing loss.  The 
appellant is claiming that the Veteran's service-connected 
residuals of brain trauma caused or contributed to his death.  
Essentially, she is claim that his symptoms related to his 
service-connected brain trauma, including memory loss, headaches, 
vertigo, depression, fatigue, sleep disturbances and occasional 
blackouts caused the motor vehicle accident that killed him 
because he either blacked out or had some type of seizure.  She 
has stated that his symptoms had increased the last several 
months before his death and some of these symptoms were mentioned 
in a doctor's recent  treatment record for her husband's 
physical.   She also asserted that the very nature of the car 
accident further showed that he was unconscious at the time of 
the accident because there were no brake marks or any evidence of 
an attempt to stop.  

The appellant has also indicated that the Veteran was released to 
drive after the head injury without any evaluation on his driving 
ability.  She has also provided that about three months prior to 
the accident, her son had to get the Veteran's attention because 
he witnessed him falling asleep while driving and that these 
types of incidents had been occurring on a regular basis.  

The claims file includes private treatment records from May and 
June 2000 from Scott & White and St. David's Rehabilitation 
Center.  The records showed that the Veteran presented to the 
emergency department in May 2000 after falling approximately 
eight feet out of tree.  The Veteran had altered mental status 
and  became nonresponsive and was intubated.  He was sent for a 
CT evaluation for possible intracranial process and probable 
basal skull fracture.  A June 2000 record gave an impression of 
traumatic brain injury and deficits included cognitive impairment 
and lethargy that was improving, balance impairment, diplopia 
with dysconjugate gaze and dysarthria.  There was also facial 
paresis.  Approximately after over two weeks, he was discharged 
and admitted to rehabilitation.  

A discharge summary showed that the Veteran was admitted on June 
15, 2000 to St. David's and discharged on June 22, 2000.  It was 
noted that the Veteran gradually improved during his stay and was 
discharged to his family.  His condition at discharge was good.  
Follow up service treatment records continued to show that the 
Veteran suffered from post-traumatic headaches and depression.  
Importantly, a July 2000 record indicated that the Veteran was 
allowed to drive with supervision, short distances in light 
traffic, and the Veteran's wife was to report back in a week.  

An April 2001 psychiatric evaluation gave an assessment of mood 
disorder due to closed head injury with depressive features, 
which was determined to be chronic and moderate in intensity; and 
cognitive disorder, which was also determined to be chronic, but 
mild in intensity.  It was determined that the Veteran was 
unqualified for worldwide deployment at that time, but was not 
thought to be a risk to himself or others and was determined to 
be competent.  An associated neurology report indicated 
remarkable recovery and the Veteran currently had very mild motor 
and cognitive deficits that posed no significant functional 
limitations.  A Medical Evaluation Board was convened in June 
2001.  Based on medical examinations, the following diagnoses 
were established: status post closed head injury with left 
subdual hematoma and subarachnoid hemorrhage, resolved; mood 
disorder with depressive features secondary to first diagnosis; 
and cognitive disorder, not otherwise specified, secondary to 
first diagnosis.  

After the Veteran's retirement, he underwent VA examinations in 
June and July 2002.  A July 2002 general examination report 
showed that on examination, it was observed that there were some 
cognitive deficits, impairment of recent recall and early and 
delayed insomnia since the head injury.  It was also noted that 
he had delayed reaction and response time and had two accidents 
in 2001.  His ability of decision making and problem solving 
skills was impaired.  The pertinent diagnoses were residuals of 
closed head injury with cognitive deficits as described above 
with depression, right sided facial paralysis as a result of 
closed head injury, and chronic tension/post traumatic headaches.  
A June 2002 psychiatric evaluation gave a diagnosis of mood 
disorder secondary to brain trauma and amnestic disorder 
secondary to brain trauma.  It was recommended that the Veteran 
be evaluated by a neurologist, which was done in July 2002.  The 
examiner opined that the Veteran appeared to have a depressive 
symptomatology and mild cognitive impairment secondary to his 
head trauma.  The association of left frontal damage and 
depression was well established in the neurological literature, 
and the causative relationship would seem to be present in the 
Veteran.     

The claims file also includes private treatment records from 2006 
to 2007 from Theresa D. Krause, M.D.  The records showed that the 
Veteran presented for establishment of care in August 2006 and to 
address several concerns, including a cough, depression, tinea 
pedis and a mole on his scalp line.  He reported insomnia or 
hypersomnia, fatigue and impaired concentration or indecisiveness 
in association with his depression.  The examination report was 
silent with respect to any other residuals the Veteran's 
traumatic brain injury.  A subsequent September 2006 record noted 
that the Veteran called and was having trouble sleeping since 
recent diagnosis of basal cell carcinoma and a trial prescription 
for Ambien CR was given.        

A VA opinion was done in January 2008.  The examiner summarized 
the 2000 records pertaining to the original head injury.  He 
observed that the Veteran  remained on active duty for several 
months, but it was noted that he had cognitive impairment that 
prevented him from functioning and he was discharged on a medical 
basis.  The examiner noted the 2002 VA neurologist findings.  He 
also observed that follow up treatment records showed that he was 
apparently functional in usual daily activities to include 
driving a car.  The examiner also summarized the accident report, 
death certificate and autopsy report.  He noted that there were 
no entries in the records to indicate any particular "reason" 
for the accident.  The examiner opined that the proximate cause 
of the Veteran's death was clearly the acute trauma sustained in 
the vehicular accident.  The examiner found no evidence of any 
proximate relationship between the traumatic injury to the brain 
that had been sustained seven years prior and the new and 
separate injury that was fatal.  The opinion continued that one 
would only be able to speculate as to whether some unnamed aspect 
of his residuals of prior head trauma might have "caused" the 
Veteran to drive through a stop sign and off the road, whereupon 
the vehicle struck the tree.  There was simply no evidence of 
that scenario.  Thus, in the examiner's opinion, it was less 
likely than not that the Veteran's death in 2007 was proximately 
related to, or caused by, his service-connected of traumatic 
brain disease relative to an injury in 2000.     
	
Given that the opinion sets forth detailed findings in a manner 
which allows for informed appellate review under applicable VA 
laws and regulations, the Board finds the opinion to be 
sufficient for appellate review and of high probative value.

In support of her claim, the appellant submitted a June 2008 lay 
statement from the L.W., the Veteran's pastor for the past couple 
of years prior to the fatal accident.  He indicated that he 
worked closely with the Veteran working with the youth in the 
church.  He stated that in the months before his car accident, 
the Veteran began to change.  He had stated that he was applying 
to work in Afghanistan, which he would not have though to do 
before.  The Veteran had become brooding.  He was working less 
with the youth and having trouble scheduling things.  He seemed 
anxious and tired and had almost dropped out of working with the 
youth all together, which was not like the person he had come to 
know the first year at the church.  

The appellant also submitted a June 2008 statement from the 
Veteran's brother who she identified as a pathologist.  He 
discussed the changes in the Veteran's personality as well as 
physical and mental performance following the 2000 severe head 
injury.  He indicated that the Veteran suffered from moderate to 
severe headaches, which were still occurring at the time of 
death.  The headaches left him chronically sleep deprived.  He 
indicated that he witnessed the Veteran fall asleep at the dinner 
table and then suddenly wake up.  He would usually drive if going 
somewhere with his brother for fear of him dozing off at the 
wheel.  He indicated that he also fell asleep at the last 
Christmas they had together while the family wall all around 
opening gifts.  He continued that the Veteran's ability to focus, 
concentrate and complete a task had become more difficult.  He 
also had become quieter and sometimes melancholy, which may have 
been due to the chronic headaches and sleep deprivation.    

Based on a thorough review of the evidence of record, the Board 
must find that service connection for the cause of the Veteran's 
death is not warranted.  The Board acknowledges the contentions 
of the appellant that the Veteran's symptoms from his service-
connected residuals of brain trauma contributed to the motor 
vehicle accident that caused his death.  However, medical 
evidence is generally required to establish a medical diagnosis 
or to address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  Nevertheless, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Citing Buchanan and Jandreau, 
the Federal Circuit recently reiterated that it had previously 
and explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Here, the appellant, the Veteran's pastor and brother are 
competent to report witnessing certain symptoms that the Veteran 
exhibited over the years.  However, as none of these persons were 
present at the time of the accident, they were not percipient 
witnesses and, in turn, are not competent to report that the 
Veteran suffered some sort of symptom due to his head injury, 
which caused him to run the stop sign and hit a tree.  The 
assertions that symptoms from his service-connected brain injury 
caused the fatal car accident are purely speculative.  

Significantly, the January 2008 examiner found that based on a 
review of the traffic report, death certificate and autopsy 
report, and given that there were no entries in the records to 
indicate any particular reason or cause for the accident, there 
was no evidence of any proximate relation between the traumatic 
injury to the brain that had been sustained seven years prior and 
the new separate injury that was fatal.  He unequivocally stated 
that one would only be able to speculate as to whether some un-
named aspect of the Veteran's residuals of his brain injury might 
have caused him to drive through a stop sign and off the road, 
whereupon the vehicle struck the tree.  He concluded that it was 
less likely than not that the Veteran's death was proximately 
related to, or caused by, his service connected condition of 
traumatic brain disease.  The Board finds the January 2008 
opinion was based on full consideration of the available 
evidence.  It is not the opinion of an uninformed examiner, but 
rather is based on a full assessment of the available 
information.  See generally, Jones v. Shinseki,  No. 07-3060 
(U.S. Vet. App. Mar. 25, 2010). 

The Board also finds it significant that the private treatment 
records dated one year prior to the Veteran's death fail to 
mention any significant residuals from the Veteran's service-
connected brain injury with the exception of his depression.

Further, while the majority of the symptoms described by the 
appellant, the Veteran's pastor and his brother are supported by 
the medical evidence of record and, in turn, deemed credible, the 
appellant's assertions that the Veteran was suffering from 
blackouts or seizures are inconsistent with the remaining 
evidence of record.  Importantly, the April 2001 neurology report 
and the July 2002 VA neurology examination described the Veteran 
has having mild cognitive impairment and the service records and 
all of the 2002 VA examinations were silent with respect to any 
complaints of or objective findings of blackouts or seizures.  It 
is reasonable to assume that if the Veteran was experiencing 
these types of  symptoms, it would have been reported at these 
examinations.  Further, the Veteran would most likely not have 
been given permission to drive if he was experiencing these 
symptoms.  Moreover, the Board finds it significant that the 
private treatment records one year prior to the Veteran's death 
do not show that the Veteran was suffering from blackouts or 
seizures as later asserted by the appellant.  It would appear 
that if the Veteran's symptoms were as severe as later claimed by 
the appellant, the symptoms would have been addressed at that 
time.  Thus, given these inconsistencies, the Board must find 
that the appellant's assertions that the Veteran suffered from 
blackouts or seizures are not credible.  

The Board recognizes that the appellant has identified the 
Veteran's brother as a pathologist.  However, in his statement of 
record, while he describes the Veteran's symptoms that he 
witnessed, he does not proffer a medical opinion.  In conclusion, 
while the appellant's descriptions of the Veteran's remaining 
symptoms as well as the lay statements of the Veteran's pastor 
and brother have been carefully considered, given the speculative 
nature of the assertions for which these statements were offered, 
they are outweighed by the absence of any competent evidence to 
support the claim and, thus, have minimal probative value when 
weighed against the medical evidence of record, specifically the 
January 2008 VA opinion. 

In addition to reiterating the appellant's assertions, the 
Veteran's representative also argued in a December 2009 statement 
that the accident report did not indicate whether there were any 
skid marks or that the Veteran tried to reduce speed, which  
solidified the appellant's contentions that the Veteran either 
fell asleep or blacked out.  The Board notes that the accident 
report did in fact depict the road conditions.  The accident 
reportedly occurred at 9:40 pm on a Friday night in the rain with 
wet road conditions; it was reported to be dark, not lighted.  At 
the very least, the Board believes that it would not be 
speculative to find that the road conditions as reported would 
result in poor visibility.  

For the reasons discussed above, the Board is compelled to find 
that service connection for the Veteran's cause of death is not 
warranted.  While the Board is sympathetic to the appellant's 
loss, there is no persuasive evidence linking the Veteran's cause 
of death, which was clearly due to a injuries suffered from a 
motor vehicle accident, to any injury or disease during service, 
including the Veteran's service-connected residuals of brain 
trauma.  Thus, a preponderance of the evidence is against the 
appellant's claim for Veteran's cause of death.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to service connection for Veteran's cause of death is 
not warranted.  The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


